     Case 1:20-cv-00478-DAD-EPG Document 47 Filed 02/08/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7
                                        UNITED STATES DISTRICT COURT
 8
                                        EASTERN DISTRICT OF CALIFORNIA
 9

10
     JOSHUA BLAND,                                            Case No. 1:20-cv-00478-DAD-EPG (PC)
11
                           Plaintiff,                         ORDER DENYING PLAINTIFF’S REQUEST
12                                                            FOR COURT TO ORDER DEFENSE
              v.                                              COUNSEL TO MEET AND CONFER WITH
                                                              PLAINTIFF RE: SETTLEMENT
13
     ROBERT RODRIGUEZ, et al.,
                                                              (ECF No. 46)
14
                           Defendants.
15

16

17            Joshua Bland (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action filed pursuant to 42 U.S.C. § 1983.

19            On February 4, 2021, Plaintiff asked the Court to order defense counsel to meet and

20   confer with Plaintiff so that the parties can attempt to settle this case. (ECF No. 46).

21            Plaintiff’s request will be denied. The Court has already directed the parties to meet and

22   confer regarding whether a settlement conference would be productive. (ECF No. 42, p. 2).1 If

23   Defendants do not opt out of the settlement conference, the Court will set a settlement conference,

24   which will be held by telephone or some other remote means.

25            If the parties want to discuss settlement without Court involvement, they are free to do so.

26
              1
                The Court did allow the parties to confer by letter instead of by phone (ECF No. 42, p. 2 n.1), but this was
27   done in light of the coronavirus (COVID-19) outbreak (id.), and Plaintiff has not provided any explanation as to why
     it should be done by phone instead.
28
                                                                1
     Case 1:20-cv-00478-DAD-EPG Document 47 Filed 02/08/21 Page 2 of 2


 1   However, the Court will not direct the parties to attempt to do so at this time.

 2          Accordingly, IT IS ORDERED that Plaintiff’s request for the Court to order defense

 3   counsel to meet and confer with Plaintiff so that the parties can attempt to settle this case is

 4   DENIED.

 5
     IT IS SO ORDERED.
 6

 7      Dated:     February 8, 2021                              /s/
                                                            UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
